1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   EDMOND NEAL,                              )   Case No. CV 21-1000 FMO (PVCx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   VEN HOOVER, LLC,                          )
                                               )
15                      Defendant.             )
                                               )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 24th day of May, 2021.

19

20                                                                    /s/
                                                              Fernando M. Olguin
21                                                         United States District Judge

22

23

24

25

26

27

28
